Title: To George Washington from Robert Carter Nicholas and George Wythe, 27 May 1760
From: Nicholas, Robert Carter,Wythe, George
To: Washington, George



Sir
Williamsburg 27th May 1760

Yesterday we received your Letter of the 21st Instant & are sorry to find you are likely to be involved in so much Trouble by your late Purchase of Clifton’s Neck, & the more so, because we don’t find ourselves able, even after the maturest Deliberation, to point out such Measures for you to conduct yourself by, as can with any Certainty be relied on; however, as you desire it, we ⟨&⟩ will freely & candidly give you our private Opinions of the Matter, private we call them, because we can give no Assurances that they will correspond with those of superior Judges, indeed we know they differ materially in some Respects with the Judgt of the supreme Court in this Colony.
We think with you that the greatest Danger is to be apprehended from Mr Carrol’s Demand; he at entering the final Decree moved for an Appeal, in which he seem’d very sanguine, but the Court refused it because they thought the Sum under £500 Stg. If he should continue as earnest in the Matter as he seem’d to be the last Time we heard from him, we suppose he will apply for & obtain a Writ of privy Seal to remove the Cause to England; if he should do this, we have very little Doubt but that so much of the Decree, as respects him, will be reversed. Mr Carrol’s original Demand, or rather Mr Ig. Digges’s for Carrol assign’d the Debt to him; ag’t Clifton was £627.9.4½ Sterlg with 6 ⅌Ct Int. from the 16th Octr 1752, as you’ll observe by the inclosed Acct; in this Sum was included the accumulated or comp[o]und Interest so much complaind of by Clifton & which our Court disallow’d; but we incline to think that Carrol, considering the whole Circumstances of this Case, would upon an Appeal be allow’d his whole Demand; but at all Events, after deducting the comp[o]und Interest, the Money Mr Mercer recover’d, if that should be allowed, & in short after making every Deduction which we think there is the least colourable Foundation for, we are convinced Mr Carroll is at least well entituled to £584.12.1½ Stg; so that by comparing these Sums with what

is allow’d Mr Carroll by the Decree, you’ll be able to judge whether it is worth your while to offer him £100; tho’ if you still incline to do it & he will accept your Proposal, we think you will purchase his Acquiescence at an easy Rate. As to Mr Mason’s Pretensions, we don’t know whether he will put his Threats in Execution; but if he should we can’t pretend to say what will be the Consequence of them. The General Court was much divided whether they should renew the Order for a Sale, as Mr Mason offer’d to lodge Money enough to satisfy the several Creditors; many of the Court, Bar & Bystanders thought it hard that this Proposal was not accepted. We think the Court here would & ought to do every Thing in their Power to confirm the Sale & enforce every other Part of their Decree; but you know there is a superior Jurisdiction; which will not think herself bound by any Steps our Court has taken. If Mr Mason’s Agreement should be establish’d there is an End to yours & if Mr Carrol should recover more than is decreed to him by our Court, the Land undoubtedly will remain a Security for the Exceeding Sum; as these material Points depend upon future Determinations of Men’s Judgments, than which you know Nothing is more uncertain, we really are at a Loss, as we said before, how to advise you. As to Clifton’s Declaration that he will not deliver Possession of the Land ’till the year 1762, we can’t find out his Reason for it, but are sure there is nothing in the Case to countenance such a Piece of Obstinacy. We think, according to the Decree, that the Commissioners ought to pay such of the creditors as are willing & ready to comply with the Terms of it, & upon their Receipt of the Money they ought to convey to you their Title & Interest of the Land, which we fear will not be a sufficient Security to you ag’t Carrol, if the Decree should be reversed & he should recover his whole Demand. If Clifton continues obstinate, upon proper affadavits of his refusing to join in a Conveyance & deliver Possession I imagine the General Court would commit him for a Contempt ’till he complys with the Decree, which perhaps may be the spediest method of gaining you the Possession; but Nothing of this Sort can be done ’till October. You can’t recover the Possession in a Court of Law ’till you are invested with the Legal Title, which you can’t have but by a Deed from the Maryland Creditors, who are the Mortgagees. If Messrs Digges & Addison convey to you their Interest

in the Land, perhaps you might be let into such Part of it as is proportionate to the Terms they receive; but the method of doing this will be excessively tedious & very expensive. We would send you a Conveyance as you desire, but can’t prepare it properly without the Title Deeds nor without knowing who are to be the Parties; we would therefore recommend your Neighbour Mr Johnston to you as the properest Gentleman for this Business, as he is upon the Spot & may be acquainted with every Circumstance as it may turn out. If the Money is not paid to such of the Creditors as are willing to comply with the Terms of the Decree, their Interest in Justice ought to run on, & whoever is the Cause of the Money’s being with-held, without Doubt ought to answer it. As you have already paid the Money & it’s probable you’ll not very soon get Possession of the Land, we think you are well entituled to the Rents & Profits; perhaps the Tenants will agree to pay their Rents to you, upon their being fully indemnified; if they will not, we think you should forbid their paying them to any other Person; Clifton surely can have no Right to receive them, & we suppose most of the Creditors will agree that they may be paid to you, after they have received their Money. If Carrol appeals, we think in Justice Clifton ought to defend it, though we suppose he’ll not concern himself about the Matter, & therefore it probably will go undone unless you will undertake it; the Expence is very uncertain & as to the Consequence, we have before given you our Sentiments. Bills of Exchange no Doubt are a good Payment, if accepted by the Creditor, otherwise not; we would therefore advise you to pay Mr Carroll’s Proportion in Current Money at 40 ⅌ct, the Rate, at which Excha. was settled at our last Court. As you have gone so far into the Purchase, it may be worth your while to sound Mr Carroll, the Terms you are the best Judge of, & if you could satisfy him, perhaps Mr Mason might cool a little. We are, Sir, Yr most obt humble Serts

Ro. C. Nicholas
G. Wythe

